



--------------------------------------------------------------------------------

HLSS SERVICER ADVANCE RECEIVABLES TRUST,
as Issuer,
DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary,
HLSS HOLDINGS, LLC,
as Administrator and as Servicer (on and after the MSR Transfer Date),
OCWEN LOAN SERVICING, LLC,
as a Subservicer and as Servicer (prior to the MSR Transfer Date),
WELLS FARGO SECURITIES, LLC
as Administrative Agent
and
WELLS FARGO BANK, N.A.
as sole Holder of the Class A-VF2 Variable Funding Notes, the Class B-VF2
Variable Funding Notes, the Class C-VF2 Variable Funding Notes and the Class
D-VF2 Variable Funding Notes
__________
AMENDMENT NO. 6
dated as of January 15, 2015
to the
SECOND AMENDED AND RESTATED SERIES 2012-VF2 INDENTURE SUPPLEMENT
dated as of August 30, 2013
to the
SIXTH AMENDED AND RESTATED INDENTURE,
dated as of January 17, 2014
and to the
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
dated as of August 30, 2013
__________
HLSS SERVICER ADVANCE RECEIVABLES TRUST
ADVANCE RECEIVABLES BACKED NOTES, SERIES 2012-VF2

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

        



AMENDMENT NO. 6 TO SERIES 2012-VF2 AGREEMENTS
This Amendment No. 6, dated as of January 15, 2015 (this “Amendment”), to the
Second Amended and Restated Series 2012-VF2 Indenture Supplement, dated as of
August 30, 2013 (as has been, and as may be further, amended, restated,
supplemented or otherwise modified from time to time, the “Indenture
Supplement”), by and among HLSS Servicer Advance Receivables Trust, as issuer
(the “Issuer”), Deutsche Bank National Trust Company, as indenture trustee (the
“Indenture Trustee”), as calculation agent (the “Calculation Agent”), as paying
agent (the “Paying Agent”) and as securities intermediary (the “Securities
Intermediary”), HLSS Holdings, LLC (“HLSS”), as administrator (in such capacity,
the “Administrator”) and as servicer, on and after the related MSR Transfer Date
(in such capacity, the “Servicer”), Ocwen Loan Servicing, LLC (“OLS”), as a
subservicer (in such capacity, the “Subservicer”), and as servicer, prior to the
related MSR Transfer Date (in such capacity, the “Servicer”), and Wells Fargo
Securities, LLC (“WFS”), as administrative agent (the “Administrative Agent”),
to that certain Sixth Amended and Restated Indenture, dated as of January 17,
2014 (as amended, supplemented, restated or otherwise modified from time to
time, the “Base Indenture”, and together with the Indenture Supplement, the
“Indenture”), among the Issuer, the Servicer, the Administrator, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary,
WFS, as administrative agent, Barclays Bank PLC, as administrative agent, and
Credit Suisse AG, New York Bank, as administrative agent, and to that certain
Amended and Restated Note Purchase Agreement, dated as of August 30, 2013 (as
has been, and as may be further, amended, restated, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement,” and together with the
Indenture Supplement, the “Series 2012-VF2 Agreements”), by and among the
Issuer, WFS and Wells Fargo Bank, N.A., (the “Committed Purchaser” or the
“Noteholder”), as Committed Purchaser and sole Holder of the Class A-VF2
Variable Funding Notes, the Class B-VF2 Variable Funding Notes, the Class C-VF2
Variable Funding Notes and the Class D-VF2 Variable Funding Notes (collectively,
the “Notes”) issued pursuant to the Indenture Supplement. Capitalized terms used
herein but not otherwise defined shall have the meanings given to such terms in
the Indenture or Indenture Supplement, as applicable.
WHEREAS, Section 12.2 of the Base Indenture provides, among other things, that
subject to the terms and provisions of each Indenture Supplement with respect to
any amendment of such Indenture Supplement, the parties to the Indenture may at
any time enter into an amendment to the Indenture, including any Indenture
Supplement, with prior notice to the Note Rating Agency and the consent of
Holders of more than 50% (by Class Invested Amount) of each Series or Class of
Notes affected by such amendment of the Indenture, including any Indenture
Supplement, for the purpose of adding any provisions to, or changing in any
manner or eliminating any of the provisions of the Indenture, of modifying in
any manner the rights of the Holders of the Notes of each such Series or Class
under the Base Indenture or any Indenture Supplement, upon delivery of an Issuer
Tax Opinion (unless the Noteholders unanimously consent to waive such opinion);
provided, however, that no such amendment will modify any of the enumerated
provisions set forth in Section 12.2 without the consent of the Holder of each
Outstanding Note affected thereby;
WHEREAS, the Committed Purchaser owns 100% of the Class A-VF2 Variable Funding
Notes, the Class B-VF2 Variable Funding Notes, the Class C-VF2 Variable Funding
Notes and the




--------------------------------------------------------------------------------




Class D-VF2 Variable Funding Notes, which are the only Outstanding Notes issued
pursuant to the Indenture Supplement;
WHEREAS, Section 12.3 of the Base Indenture provides that the Issuer shall
deliver to the Indenture Trustee an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by the Indenture and that
all conditions precedent thereto have been satisfied (the “Authorization
Opinion”); and
WHEREAS, the parties hereto desire to amend the Indenture Supplement, Note
Purchase Agreement and Notes as described below;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendment to Indenture Supplement.
(b)    Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Maximum VFN Principal Balance” in its entirety and replacing such
definition with the following:
““Maximum VFN Principal Balance” means: (i) on any date of determination prior
to April 15, 2015, (A) for the Class A-VF2 Variable Funding Notes, $660,570,000,
(B) for the Class B-VF2 Variable Funding Notes, $72,570,000, (C) for the Class
C-VF2 Variable Funding Notes, $38,000,000, and (D) for the Class D-VF2 Variable
Funding Notes, $28,860,000; (ii) on any date of determination on or after April
15, 2015, (A) for the Class A-VF2 Variable Funding Notes, $578,000,000, (B) for
the Class B-VF2 Variable Funding Notes, $63,500,000, (C) for the Class C-VF2
Variable Funding Notes, $33,250,000, and (D) for the Class D-VF2 Variable
Funding Notes, $25,250,000;or (iii) in the case of each such Class on any date,
such lesser amount calculated pursuant to a written agreement between the
Servicer, the Administrator and the Administrative Agent.”
(b)    Section 2 of the Indenture Supplement is hereby amended by deleting the
first paragraph of the definition of “Advance Rates” in its entirety and
replacing it with the following:
““Advance Rates”: means, for any date of determination with respect to each
Receivable and any Class of Series 2012-VF2 Notes, the percentage amount based
on the Advance Type of such Receivable, as set forth below;
provided, that in the event of an OLS Ratings Downgrade Event, the Advance Rates
applicable to the Receivables related to such Class of Notes shall be equal to
the Advance Rates prior to such OLS Ratings Downgrade Event minus 5.00% (such
reduction, a “Downgrade Advance Rate Reduction”); provided, however, that,
following such a Downgrade Advance Rate Reduction, if (1) (a) a Collateral Test
Rectification Event has occurred and (b) the Monthly Reimbursement Rate is
greater






--------------------------------------------------------------------------------




than 9.00%, or (2) an upgrade by S&P and any other Note Rating Agency rating the
Series 2012-VF2 Notes of the Servicer’s (prior to any MSR Transfer Date) and the
related Subservicer’s (on and after any MSR Transfer Date) sub-prime servicer
rating to “Average” or higher occurs, then the Advance Rates applicable to the
Receivables related to such Class of Notes shall be equal to the Advance Rates
after giving effect to such Downgrade Advance Rate Reduction plus 5.00%;
provided, further, that, on and after January 20, 2015, the Advance Rates
applicable to the Receivables related to such Class of Notes shall be equal to
the Advance Rates prior to January 20, 2015, minus 2.00%; provided, however,
that following such advance rate reduction, if the Issuer (1) issues one or more
Series of Term Notes (a) the Classes of which are each rated by at least one
Note Rating Agency, (b) in aggregate principal balance equal to or greater than
$300,000,000, and (c) each with a Stated Maturity Date and Expected Repayment
Date of at least eleven months after the first Payment Date of such Series of
Term Notes, and (2) reduces the aggregate Maximum VFN Principal Balance for the
Series 2012-VF2 Variable Funding Notes to not more than $600,000,000, then the
Advance Rates applicable to the Receivables related to such Class of Notes shall
be equal to the Advance Rates after giving effect to such advance rate reduction
plus 2.00%; and
provided, further, that the Advance Rate for any Receivable related to any Class
of Notes shall be zero if such Receivable is not a Facility Eligible
Receivable.”
Section 2.    Amendment to Note Purchase Agreement and the Variable Funding
Notes.
The parties hereto agree that Schedule II of the Note Purchase Agreement is
hereby amended by deleting it in its entirety and replacing it with Schedule II
attached hereto as Exhibit A.
Section 3.    Amendment to Transaction Documents.
Notwithstanding any other provisions in the Base Indenture, the Indenture
Supplement, the Note Purchase Agreement or any other Transaction Document, this
Amendment serves as the written agreement among the parties hereto that the
Maximum VFN Principal Balance set forth in the Class A-VF2 Variable Funding
Notes, Class B-VF2 Variable Funding Notes, Class C-VF2 Variable Funding Notes
and Class D-VF2 Variable Funding Notes have been fully amended to reflect the
definition of “Maximum VFN Principal Balance” contained herein.
Section 4.    Waiver of Issuer Tax Opinion.
Pursuant to Section 12.2 of the Base Indenture, the Noteholder hereby waives and
instructs the Administrative Agent and the Indenture Trustee to waive the
provisions of Section 12.2 of the Base Indenture which require delivery of an
Issuer Tax Opinion with respect to this Amendment.
Section 5.    Conditions to Effectiveness of this Amendment.






--------------------------------------------------------------------------------




This Amendment shall become effective upon the latest to occur of the following
(the “Effective Date”):
(i)    the execution and delivery of this Amendment by all parties hereto;
(ii)    prior notice to the Note Rating Agency; and
(iii)    the delivery of the Authorization Opinion.
Section 6.    Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Indenture Supplement, the Base Indenture
and the Note Purchase Agreement shall remain in full force and effect and all
such provisions shall apply equally to the terms and conditions set forth
herein. This Amendment shall be effective as of the Effective Date upon the
satisfaction of the conditions precedent set forth in Section 5 hereof and shall
not be effective for any period prior to the Effective Date. After this
Amendment becomes effective, all references in the Indenture Supplement, the
Base Indenture or Note Purchase Agreement to “this Indenture Supplement,” “this
Indenture,” “this Note Purchase Agreement,” “hereof,” “herein” or words of
similar effect referring to such Indenture Supplement, Base Indenture and Note
Purchase Agreement shall be deemed to be references to the Indenture Supplement,
the Base Indenture or Note Purchase Agreement, as applicable, as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Indenture Supplement, the Base
Indenture or Note Purchase Agreement other than as set forth herein.
Section 7.    Representations and Warranties. (a) The Committed Purchaser hereby
represents and warrants that as of the date hereof (i) it is the sole Holder of
each of the Class A-VF2 Variable Funding Notes, the Class B-VF2 Variable Funding
Notes, the Class C-VF2 Variable Funding Notes and the Class D-VF2 Variable
Funding Notes, (ii) it is duly authorized to deliver this Amendment to the
Indenture Trustee and such power has not been granted or assigned to any other
Person, and (iii) the Indenture Trustee may conclusively rely upon this
Amendment.
(b)    In its capacity as Note Registrar, the Indenture Trustee confirms that
the Note Register reflects the Committed Purchaser as the sole Holder of all
Notes currently Outstanding under the Indenture Supplement. Such Holder’s
consent to the terms of this Amendment is evidenced by its signature hereto.






--------------------------------------------------------------------------------




(c)    OLS hereby represents and warrants that the execution and effectiveness
of this Amendment shall not materially affect it, in its capacity as the
Subservicer under any of the Designated Servicing Agreements or any of the
Transaction Documents.
(d)    With the exception of the previously disclosed subpoena received from the
Securities and Exchange Commission, HLSS hereby represents and warrants that as
of the date hereof, no proceeding, investigation or litigation is before any
court, tribunal or governmental body, nor to the knowledge of HLSS is threatened
against HLSS, nor is there any such proceeding, investigation or litigation
currently pending, nor, to the knowledge of HLSS, is any such proceeding,
investigation or litigation threatened against HLSS that could reasonably be
expected to have an Adverse Effect.
Section 8.    Expenses. The Receivables Seller hereby agrees that in addition to
any costs otherwise required to be paid pursuant to the Transaction Documents,
the Receivables Seller shall be responsible for the payments of the reasonable
and documented legal fees and out-of-pocket expenses of legal counsel to the
Administrative Agent, the Noteholders, the Owner Trustee and the Indenture
Trustee incurred in connection with the consummation of this Amendment and all
other documents executed or delivered in connection therewith.
Section 9.    Representations; Ratifications Covenants: (a) In order to induce
the Noteholders and the Administrative Agent to execute and deliver this
Amendment, the Issuer, HLSS, OLS and Servicer hereby represent and warrant to
the Noteholders and the Administrative Agent that as of the date hereof, the
Issuer, HLSS, OLS and Servicer are in full compliance with all of the terms and
conditions of the Indenture and the other Transaction Documents and no Default
or Event of Default has occurred and is continuing under the Indenture or any
other Transaction Documents.
(b)    The parties hereto ratify all terms of the existing Indenture other than
those amended hereby, and ratify those provisions as amended hereby.
Section 10.    Entire Agreement. The Indenture and the Note Purchase Agreement,
each as amended by this Amendment, constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, and fully supersede
any prior or contemporaneous agreements relating to such subject matter.
Section 11.    Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.
Section 12.    Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Indenture or any provision hereof or
thereof.
Section 13.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF






--------------------------------------------------------------------------------




LAW PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 14.    Recitals. The statements contained in the recitals to this
Amendment shall be taken as the statements of the Issuer, and the Indenture
Trustee (in each capacity) assumes no responsibility for their correctness. The
Indenture Trustee makes no representation as to the validity or sufficiency of
this Amendment (except as may be made with respect to the validity of its own
obligations hereunder). In entering into this Amendment, the Indenture Trustee
shall be entitled to the benefit of every provision of the Base Indenture and
the Indenture Supplement relating to the conduct of or affecting the liability
of or affording protection to the Indenture Trustee.
Section 15.    Owner Trustee Limitation of Liability. It is expressly understood
and agreed by the parties hereto that (a) this Amendment is executed and
delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust Company but is made and intended for the purpose
of binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment.
Section 16.    Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.
[signature pages follow]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
HLSS SERVICER ADVANCE RECEIVABLES TRUST, as Issuer
By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee
By:

Name:
Title:



DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee, Calculation Agent,
Paying Agent and Securities Intermediary and not in its individual capacity
By:

Name:
Title:

By:

Name:
Title:



HLSS HOLDINGS, LLC, as Administrator and as Servicer (on and after the MSR
Transfer Date)
By:

Name:
Title:



OCWEN LOAN SERVICING, LLC, as a Subservicer and as Servicer (prior to the MSR
Transfer Date)
By:

Name:
Title:



WELLS FARGO SECURITIES, LLC,
as Administrative Agent
By:

Name:
Title:



WELLS FARGO BANK, N. A.,
as Committed Purchaser and sole Holder of the HLSS Servicer Advance Receivables
Trust, Advance Receivables Backed Notes, Series 2012-VF2 Class A-VF2 Variable
Funding Notes, the Class B-VF2 Variable Funding Notes, the Class C-VF2 Variable
Funding Notes and the Class D-VF2 Variable Funding Notes
By:

Name:
Title:







Exhibit A


Schedule II
COMMITTED PURCHASER COMMITMENT INFORMATION
Maximum VFN Principal Balance (Class A-VF2 Variable Funding Notes):


Wells Fargo
Commitment/Maximum VFN Principal Balance (prior to April 15, 2015):     
    $660,570,000
Commitment/Maximum VFN Principal Balance (on or after April 15, 2015):
        $578,000,000
Commitment Interest:    100%


Maximum VFN Principal Balance (Class B-VF2 Variable Funding Notes):


Wells Fargo
Commitment/Maximum VFN Principal Balance (prior to April 15, 2015):     
    $72,570,000
Commitment/Maximum VFN Principal Balance (on or after April 15, 2015):
        $63,500,000
Commitment Interest:    100%




Maximum VFN Principal Balance (Class C-VF2 Variable Funding Notes):


Wells Fargo
Commitment/Maximum VFN Principal Balance (prior to April 15, 2015):     
    $38,000,000
Commitment/Maximum VFN Principal Balance (on or after April 15, 2015):
        $33,250,000
Commitment Interest:    100%




Maximum VFN Principal Balance (Class D-VF2 Variable Funding Notes):


Wells Fargo
Commitment/Maximum VFN Principal Balance (prior to April 15, 2015):     
    $28,860,000
Commitment/Maximum VFN Principal Balance (on or after April 15, 2015):
        $25,250,000
Commitment Interest:    100%








